DETAILED ACTION
	The replacement figure filed November 3, 2021 has been approved.
	The amendment to the specification filed November 3, 2021 has been approved.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael J. Bujold on November 8, 2021.
The application has been amended as follows: 
In the claims filed November 3, 2021:
Claim 16, line 9 – “car” has been replaced with “vehicle”
Claim 18, line 4 – “mirror-symmetrical” has been replaced with “are mirror-symmetrical”
Claim 19, line 10 – “car” has been replaced with “vehicle”
Claim 19, line 26 – “the respective blocking bodies” has been replaced with “each at least one blocking body”
Claim 22 – Cancelled
Claim 23, line 10 – “car” has been replaced with “vehicle”
Claim 23, lines 29-33 – the following has been deleted: “the mechanically reversibly deformable element (5,5’) is designed as a single or multilayer leaf spring and the actuator (7) 
Claim 24, line 3 – “the passage” has been replaced with “a passage”
Claim 25, lines 4 and 5 – “by an above-average human force, is impossible, and the non-elastic element (10) is made of metal or plastic.” has been replaced with “by human force, is impossible.”
Claim 30 – Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, fails to disclose wherein the actuator is an “axially displaceable component along a direction parallel to a longitudinal axis of the mechanically reversibly deformable element (5,5’) in the first position,” as recited in claim 16 and similarly recited in claims 19 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225. The examiner can normally be reached M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634